DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures appear to be compressed lengthwise and stretched heightwise.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (U.S. Patent Application Publication No. 2010/0059430) in view of Benecke (U.S. Patent No. 6,698,975).
As to Claim 21, Adams discloses a stormwater system comprising: 
A stormwater chamber (10), the chamber comprising a chamber body and one or more valleys disposed at an end of the chamber body (Figure 1); and 
An end cap (14) configured to attach to the end of the chamber body to form a lateral wall of the stormwater chamber (10) defined by the chamber body and the end cap, the end cap comprising: 
A base (Annotated figure A, “base”); 
A frame (Annotated figure A, “frame”); 
One or more corrugations defined by one or more sets of alternating peaks (Annotated figure A, “peaks”) and valleys (Annotated figure A, “valleys”) emanating from the base, wherein the peaks and valleys have a curvature thereby forming a contoured outer surface of the end cap (The outer surface of the end cap is curved and the valleys and peaks are also curved).  
However, Adams is silent about the chamber comprising one or more latch valleys disposed at an end of the chamber body, the end cap comprising one or more teeth configured to engage with the one or more of the latch valleys. Benecke discloses a chamber comprising one or more latch valleys (60) disposed at an end of the chamber body, the end cap comprising one or more teeth (170) configured to engage with the one or more of the latch valleys (Figure 2). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the chamber with one or more latch valleys disposed at an end of the chamber body and provide the end cap with one or more teeth configured to engage with the one or more of the latch valleys. The motivation would have been to secure the elements together.
As to Claim 30, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches wherein the frame further comprises one or more openings (Benecke: 182).  
As to Claim 31, Adams as modified teaches the invention of Claim 30 (Refer to Claim 30 discussion). Adams as modified also teaches wherein the one or more teeth (Benecke: 170) extend outward from the frame and downward from a top of the frame, each tooth corresponding with an opening (Benecke: 70).  
As to Claim 32, Adams as modified teaches the invention of Claim 31 (Refer to Claim 31 discussion). However, Adams as modified also teaches wherein the one or more opening comprise eight openings and the one or more teeth comprise eight teeth. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide eight openings and eight teeth since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. Providing a plurality of tooth and openings would be obvious to securely fasten the elements in multiple spaced areas.
Claims 21-29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (U.S. Patent Application Publication No. 2010/0059430) in view of Moore et al (U.S. Patent Application Publication No. 2005/0111915).
As to Claim 21, Adams discloses a stormwater system comprising: 
A stormwater chamber (10), the chamber comprising a chamber body and one or more valleys disposed at an end of the chamber body (Figure 1); and 
An end cap (14) configured to attach to the end of the chamber body to form a lateral wall of the stormwater chamber (10) defined by the chamber body and the end cap, the end cap comprising: 
A base (Annotated figure A, “base”); 
A frame (Annotated figure A, “frame”); 
One or more corrugations defined by one or more sets of alternating peaks (Annotated figure A, “peaks”) and valleys (Annotated figure A, “valleys”) emanating from the base, wherein the peaks and valleys have a curvature thereby forming a contoured outer surface of the end cap (The outer surface of the end cap is curved and the valleys and peaks are also curved).  
However, Adams is silent about the chamber comprising one or more latch valleys disposed at an end of the chamber body, the end cap comprising one or more teeth configured to engage with the one or more of the latch valleys. Moore discloses a chamber comprising one or more latch valleys (46) disposed at an end of the chamber body, the end cap comprising one or more teeth (25) configured to engage with the one or more of the latch valleys (Figure 8). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the chamber with one or more latch valleys disposed at an end of the chamber body and provide the end cap with one or more teeth configured to engage with the one or more of the latch valleys. The motivation would have been to secure the elements together.

    PNG
    media_image1.png
    686
    770
    media_image1.png
    Greyscale

Figure A. End cap (Adams)
As to Claim 22, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches wherein the end cap is latched to the chamber body such that the one or more teeth (Moore: 25) of the end cap are disposed in the one or more latch valleys.  
As to Claim 23, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches wherein the at least one tooth (Moore: 25) contacts the bottom surface of a latch valley.  
As to Claim 24, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches wherein the stormwater chamber further comprises one or more latch ridges (Moore: 23 in figure 9) that are disposed at an end of the chamber body.  
As to Claim 25, Adams as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Adams as modified also teaches wherein at least one of the one or more latch valleys (Moore: 46) adjoins one or more of the latch ridges.  
As to Claim 26, Adams as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Adams as modified also teaches wherein the top of the latch ridge contacts an underside of the frame (Moore: Figure 9).  
As to Claim 27, Adams as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Adams as modified also teaches wherein: the stormwater chamber further comprises one or more peaks. However, Adams as modified is silent about the height of the one or more latch ridges is equal to the height of the one or more peaks. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the height of the one or more latch ridges equal to the height of the one or more peaks since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  
As to Claim 28, Adams as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Adams as modified also teaches wherein the height of one or more latch ridges varies in size with respect to at least one tooth (Moore: Figure 8. Tooth is taller than latch ridge and therefore varies in size).  
As to Claim 29, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches wherein the end cap and chamber body are coupled by welding, fasteners (Moore: Figure 8), glue, or tape.  
As to Claim 36, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches further comprising one or more guide lines (Adams: Circular lines in 14 in Figure 1) disposed across the one or more sets of peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes. 
Claims 33-35, 37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (U.S. Patent Application Publication No. 2010/0059430) in view of Moore et al (U.S. Patent Application Publication No. 2005/0111915); and further in view of Benecke (U.S. Patent No. 6,698,975).
As to Claim 33, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). However, Adams as modified is silent about wherein the end cap further comprises one or more ribs disposed in one or more of the valleys configured to increase a resistance of the frame to bending. Benecke discloses one or more ribs (Annotated figure B, “ribs”) disposed in one or more of the valleys configured to increase a resistance of the frame to bending. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more ribs in the one or more valleys configured to increase a resistance of the frame to bending. The motivation would have been to make the structure sturdier. 
As to Claim 34, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). However, Adams as modified is silent about wherein the end cap further comprises one or more valley reinforcements disposed down a center axis of the one or more valleys and running over a top surface of the frame. Benecke discloses the use of one or more reinforcements (Annotated figure B, “valley reinforcements”) disposed down a center axis of the one or more valleys and running over a top surface of a frame. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the end cap with one or more valley reinforcements disposed down a center axis of the one or more valleys and running over a top surface of the frame. The motivation would have been to make the structure sturdier.
As to Claim 35, Adams as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Adams as modified also teaches further comprising one or more sub-corrugations disposed in the one or more valleys. Benecke discloses one or more sub-corrugations (Annotated figure B, “subcorrugations”) disposed in the one or more valleys. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide sub-corrugations disposed in the one or more valleys. The motivation would have been to make the structure sturdier.
As to Claim 37, Adams as modified teaches the invention of Claim 33 (Refer to Claim 33 discussion). Adams as modified also teaches wherein the one or more ribs are (Annotated figure B, “ribs”) disposed on an exterior of the end cap.  
As to Claim 39, Adams as modified teaches the invention of Claim 34 (Refer to Claim 34 discussion). Adams as modified also teaches wherein the one or more valley reinforcements (Annotated figure B, “valley reinforcements”) further run over a rear surface of the frame.  
As to Claim 40, Adams as modified teaches the invention of Claim 34 (Refer to Claim 34 discussion). Adams as modified also teaches wherein the one or more valley reinforcements (Annotated figure B, “valley reinforcements”) are tapered along at least one of a width or a height of the one or more valley reinforcements.

    PNG
    media_image2.png
    396
    922
    media_image2.png
    Greyscale

Figure B. Frame (Benecke)
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (U.S. Patent Application Publication No. 2010/0059430) in view of Moore et al (U.S. Patent Application Publication No. 2005/0111915) and Benecke (U.S. Patent No. 6,698,975); and further in view of Coppes et al (U.S. Patent Application Publication No. 2005/0238434).
As to Claim 38, Adams as modified teaches the invention of Claim 33 (Refer to Claim 33 discussion). However, Adams as modified is silent about wherein the one or more ribs are disposed on an interior of the end cap.  Coppes discloses one or more ribs disposed on an interior of an end cap (Figure 7). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more ribs disposed on an interior of the end cap. The motivation would have been to make the structure sturdier on the inside. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678